Case 19-61608-grs       Doc 637     Filed 06/10/20 Entered 06/10/20 16:22:26           Desc Main
                                    Document     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF KENTUCKY
                                   LONDON DIVISION
                                   CASE NO.: 19-61608


IN RE:     AMERICORE HOLDINGS, LLC, et al                                      CHAPTER 11
           DEBTOR                                                  (JOINTLY ADMINISTERED)


       NOTICE OF PERFECTION, MAINTENANCE, and CONTINUATION
 OF STATUTORY LIEN OF THE BOROUGH OF ELLWOOD CITY, PENNSYLVANIA
                   PURSUANT TO 11 U.S.C. §546(b)(2)
                             *** *** ***

         Comes now the Borough of Ellwood City, Pennsylvania (“the Borough”), by and through

counsel, and consistent with and as authorized by 11 U.S.C. §546(b)(2), the Borough herewith

files in this record its Notice of Perfection, Maintenance, and Continuation of Statutory Lien

upon the real property improvements owned by the jointly administered debtor Ellwood Medical

Center Real Estate, LLC (“EMC”).

         As set forth within the Borough’s Notice of Lien claim, as amended, [Doc. 568] the

Borough holds two (2) priority statutory liens against the real property and improvements owned

by EMC in Lawrence County, Pennsylvania- 1.) unpaid 2019 tax liens, and 2.) unpaid municipal

liens for electric service and sewage service provided by the Borough to the EMC real property.

The amounts due and owing to the Borough are spelled out within the Notice of Lien claim and

the related Proofs of Claim filed by the Borough in this case.

         The Borough’s liens are statutory priority liens against all real property interests owned

by the debtor EMC in Lawrence County, Kentucky consisting of fourteen (14) parcels of real

property and improvements of record in Deed Book 2017-009136. Statutory authority for the

Borough’s statutory liens are found at 53 P.S. §7101, 7102, 7106, and 7107.




                                            Page 1 of 3
Case 19-61608-grs       Doc 637    Filed 06/10/20 Entered 06/10/20 16:22:26            Desc Main
                                   Document     Page 2 of 3



       Section §546(b)(2) of the Bankruptcy Code provides that when applicable law requires

seizure of property or commencement of an action to accomplish perfection or maintenance or

continuation of perfection of an interest in property, the claimant may file a Notice with the

Court in lien of such seizure or commencement. Although the Borough’s liens are perfected

automatically under Pennsylvania law and no further action is required of the Borough, out of an

abundance of caution and pursuant to §546(b) of the Bankruptcy Code, the Borough hereby

provides notice to the debtors, the debtors’ counsel, and to the Trustee of the Borough’s rights as

a perfected lien holder in the real property interest of EMC.

       The filing of this Notice shall not be deemed a waiver of the Borough’s rights to seek

relief from the automatic stay, to foreclose upon its liens, or any other rights or defenses. The

filing of this Notice shall further not be construed as an admission that such filing is required

under the Bankruptcy Code or under Pennsylvania law or other law. Additionally, the Borough

makes no admission of fact or law and asserts that its lien is senior to and effective against

entities that may have acquired rights in the subject EMC real property and reserves all rights to

amend and/or supplement this Notice.



                                              Respectfully submitted,

                                              HAMM, MILBY & RIDINGS, PLLC
                                              120 NORTH MAIN STREET
                                              LONDON, KY 40741
                                              PHONE: 606-864-4126
                                              FAX: 606-878-8144
                                              Counsel for The Borough of
                                              Ellwood City, Pennsylvania


                                              BY: /s/ R. Aaron Hostettler
                                                 R. AARON HOSTETTLER



                                            Page 2 of 3
Case 19-61608-grs      Doc 637     Filed 06/10/20 Entered 06/10/20 16:22:26            Desc Main
                                   Document     Page 3 of 3



CERTIFICATE OF SERVICE:

        The undersigned hereby certifies that a true copy of this Notice was served via the
Court’s ECF noticing system upon those designated to receive service thereof and that a true
copy of the Notice was mailed via regular U.S. mail to all parties designated to receive service
thereof on the masters service list.



                                             /s/ R. Aaron Hostettler
                                             OF COUNSEL FOR THE BOROUGH OF
                                             ELLWOOD CITY, PENNSYLVANIA




                                           Page 3 of 3
